internal_revenue_service department of the dollar_figure index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-121117-98 date date re parent distributing controlled business a business b business c_corporation d product a individual e corporation f plr-121117-98 aa bb cc dd ee gg hh i kk mm an oo s plr-121117-98 pp aq date date date date date date date dear this letter responds to your request dated date for rulings concerning the federal_income_tax consequences of a proposed transaction the proposed transaction additional information was provided in submissions dated date apri date date date july plr-121117-98 s date and date the facts submitted are summarized below parent is a publicly traded company and the common parent of an affiliated_group_of_corporations that file a consolidated_return for federal_income_tax purposes parent owns all of the stock of distributing which represents substantially_all of parent's assets distributing owns all the stock of controlled and numerous other direct and indirect subsidiaries distributing is directly engaged in business a and indirectly operates a variety of other businesses including business c controlled is directly engaged in business b parent has two classes of common_stock outstanding parent class a voting common_stock and parent class b nonvoting common_stock except for voting rights the two classes are identical both classes of stock are publicly traded as of date there were approximately aa shares of parent class a stock outstanding and approximately bb shares of parent class b stock outstanding as of date approximately cc shares of parent class a stock representing dd percent of the outstanding parent class a stock and ee shares of parent class b stock representing as ff percent of the outstanding parent class b stock were owned by corporation d of date approximately gg shares of parent class a stock and hh shares of parent class b stock are owned by individual e who is the chief_executive_officer and chairman of the board_of directors of parent individual e and members of his family directly and indirectly also own all of the stock of corporation d there are also four institutional shareholders that through various funds and entities own more than percent of the parent class a and parent class b stock to the best knowledge of parent the remainder of the parent class a and parent class b stock is held by less than percent shareholders parent acquired ownership of controlled on date more than five years prior to the date of the proposed transaction in a transaction in which corporation f the former parent of the consolidated_group of which controlled was a member was merged with and into parent the z merger subsequently as part of a separate transaction several other subsidiaries that were also acquired by parent in the z merger and that were engaged in business b were merged with and into controlled in addition controlled acquired the stock and or assets of certain other parent subsidiaries that are engaged in business b outside of the united_states on date controlled declared a dividend to distributing in the form of a dollar_figureii promissory note the dividend note on date controlled entered into term and revolving credit agreements with unrelated third-party lenders in the aggregate of dollar_figure ji dollar_figurekk was drawn down on date such proceeds were used to pay i a portion of the purchase_price for the acquisition of the non-u s business b operations ii the dividend note and other notes owed to distributing and iii certain fees and expenses plr-121117-98 incurred in connection with the draw down of funds controlled derives the majority of its income from the renta of product a it recently developed a new business practice whereby it enters arrangements to procure product a from its suppliers at a greatly reduced initial price in return for a portion of the revenue derived from the rental of product a over a specific period of time the revenue sharing arrangements these new arrangements have resulted in greatly increasing controlled’s revenues and profitability however this arrangement necessitates a closer working relationship between controlled and its suppliers and requires its suppliers to share confidential information with controlled ts suppliers have indicated that their relationship with controlled is strained by controlled’s affiliation with distributing because one of the major businesses of distributing is in direct competition with controlled’s suppliers parent fears that controlled’s affiliation with a competitor of the suppliers may cause the suppliers to take action with respect to the revenue sharing arrangements which would materially adversely affect controlled’s revenues and profitability in order to address these issues management of distributing and controlled has determined that distributing and controlled should be separated accordingly they propose the following proposed transaction a parent and controlled will enter into several transaction agreements the transaction agreements the transactions agreements will provide for sharing of certain resources until the remainder of the transaction is consummated the transaction agreements will also allocate tax and other contingent liabilities of the parent consolidated_group between controlled and other members of the parent consolidated_group b controlled will recapitalize providing for two classes of common_stock a class a with x votes per share and a class b with y votes per share this new class b common_stock will have the following characteristics i ii each share may be converted into a share of class a stock at the holder's option prior to the split-off transaction described in step d and step e if z percent or less by value of controlled’s aggregate outstanding_stock is issued prior to the split-off transaction each share of class b stock will automatically convert pursuant to its terms into a share of class a stock iii unless approved by the majority of the holders of the class a stock and the majority of the holders of the class b stock in the event of controlled s reorganization or consolidation with one or more corporations plr-121117-98 in which class a controlled stock and class b controlled stock is converted into or exchanged for shares of stock other_securities or property including cash all holders of controlled stock regardless of class will be entitled to receive the same kind and number of shares of stock and other_securities and property except that the relative voting rights of the class a stock and the class b stock may be retained c in an initial_public_offering shortly after the recapitalization controlled will issue class a stock representing no more than twenty percent by vote of controlled's aggregate outstanding_stock but between mm and nn percent by value prior to the first distribution controlled may also issue class a controlled stock in connection with acquisitions and or pursuant to a second public offering in any event distributing will continue to own at least eighty percent by vote and oo percent by value of controlled s aggregate outstanding_stock until the first distribution the shares issued in a second offering or in connection with acquisitions may represent sufficient value to disaffiliate controlled from the parent group under sec_1504 however distributing will continue to own stock possessing at least eighty percent of controlled’s voting power additionally controlled will issue compensatory employee stock_options for its class a stock controlled stock_options that will satisfy the safe_harbor for compensatory options under sec_1_1504-4 d after date distributing will distribute all of its controlled stock to parent the first distribution’ e immediately after the first distribution parent will make a distribution of all of if the amount of parent stock tendered by parent shareholders in the the controlled stock received by parent pursuant to the first distribution to certain parent shareholders the second distribution together with the first distribution the split-off transaction the second distribution will be accomplished through the mechanism of an exchange_offer a dutch auction in which parent offers its shareholders the opportunity to tender their parent shares and receive shares of controlled in exchange neither corporation d nor individual e will participaté in the exchange_offer exchange_offer is not sufficient to result in a distribution of percent of parent's controlled stock parent will distribute as soon as practicable all remaining shares pro_rata to its shareholders of record at the close of business on a record_date promptly after consummation of the exchange_offer a backup distribution the terms of the exchange_offer will be structured in such a way as to ensure that if a backup distribution is necessary corporation d and individual e together will receive no more than pp percent of the total number of shares of controlled stock if corporation d and individual e should receive more than pp percent of the controlled stock in the backup distribution the split-off transaction will not occur and controlled will remain a subsidiary of distributing plr-121117-98 ‘ f after the split-off transaction controlled and parent may share up to qq employees until no later than date the shared employees the shared employees will remain employees of controlled and will also work for a newly-created special purpose subsidiary of distributing to assist in transition services after the proposed transaction including implementation of controlled and parent's obligations under the transaction agreements the taxpayer has made the following representations in connection with the proposed transaction a b c d f g no part of the consideration to be distributed by either parent or distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the five years of financial information submitted on behalf of distributing and controlled is representative of each respective corporations’ present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the split-off transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of their respective businesses except for the shared employees described above immediately after the split-off transaction at least percent of the fair_market_value of the gross assets of parent will consist of the stock of distributing which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the transaction is being carried out to resolve controlled’s probfems with suppliers who object to controlled ‘s being associated with distributing which is engaged in business c a business that directly competes with such suppliers the split-off transaction is motivated in whole or substantial part by this corporate business_purpose except for the disposition of controlled stock by distributing in the split-off transaction there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of distributing or controlled stock after the first distribution there is no plan or intention by any shareholder who own sec_5 percent or plr-121117-98 s more of the stock of parent and the management of parent to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of parent to sell exchange transfer by gift or otherwise dispose_of either parent or controlled stock after the split-off transaction there is no plan or intention by parent distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the split-off transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate parent distributing or controlled to merge them with any other corporation or to sell or otherwise dispose_of their assets after the split-off transaction except in the ordinary course of business except for contingent liabilities arising from the intercompany agreements governing the separation of controlled from the parent group and except for agreements entered into in the ordinary course of business no intercorporate debt will exist between parent distributing and controlled at the time of or subsequent to the distribution of the controlled stock immediately before controlled is disaffiliated from the parent group under sec_1504 items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations neither parent nor distributing will have an excess_loss_account with respect to controlled stock payments made in connection with all continuing transactions among parent distributing and controlled will be for approximate fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length sec_355 immediately after the first and second for purposes of distributions no person will hold disqualified_stock under sec_355 in parent or controlled possessing percent or more of the total combined voting power of all classes of parent or controlled stock entitled to vote or percent or more of the total value of shares of all classes of parent or controlled stock h i k m n the first and second distributions are not within the meaning of sec_355 part of a plan or series of related transactions pursuant to which plr-121117-98 p q one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or controlled or stock possessing percent or more of the total value of all classes of stock of either parent or controlled none of distributing parent or controlled is or will be a foreign_corporation to the best knowledge of distributing no foreign shareholder is expected to own percent or more of any class of distributing or controlled stock after the second distribution neither distributing nor controlled have been nor will they be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the first distribution or the second distribution and neither of them will be a united_states_real_property_holding_corporation immediately after the first distribution or the second distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the first distribution no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to parent sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of parent on the receipt of the controlled stock sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of parent immediately following the first distribution will be the same as the basis of the distributing stock held by parent inimediately before the first distribution allocated in proportion to the relative fair market values of each at the time of the first distribution in accordance with sec_1_358-2 sec_358 b and b the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and plr-121117-98 based solely on the information submitted and the representations set forth above we rule as follows with respect to the second distribution no gain_or_loss will be recognized by parent on the distribution of the controlled stock to the parent shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the parent shareholders on the receipt of the controlled stock sec_355 the aggregate basis of the controlled stock and the parent stock in the hands of the shareholders of parent immediately following the second distribution will be the same as the basis of the parent stock held by parent shareholders immediately before the second distribution allocated in proportion to the relative fair market values of each at the time of the second distribution in accordance with sec_1_358-2 sec_358 b and b the holding_period of the controlled stock received by parent shareholders will include the holding_period of the parent stock with respect to which the distribution will be made provided that the parent stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between parent and controlled will be made under sec_1_312-10 and sec_1_1502-33 pursuant to the temporary regulations under sec_367 that are currently in effect if distributing does not distribute controlled stock to its shareholders having a value of more than percent of the total value of the total outstanding class a and class b common_stock in connection with the second distribution distributing will recognize gain in connection with the second distribution pursuant to sec_367 to the extent that the distributees of the controlled stock are not qualified u s persons within the meaning of temporary_regulation sec_1_367_e_-1t b i temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_99_1 1999_1_irb_6 which discusses in greater detail the revocation or modification of ruling letters plr-121117-98 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate mark s jennings senior technician reviewer branch -
